Title: To George Washington from Charles Asgill, 17 June 1782
From: Asgill, Charles
To: Washington, George


                  
                     
                     Sir,Coll Dayton’s Quarters Chatham June 17th 1782
                  
                  On the 30th of last Month I had the Honor of addressing your
                     Excellency in writing, stating the manner of my Confinement & the
                     Circumstances that induced me to claim your protection—being ignorant of the
                     fate of my letter, it would be very satisfactory to me, if your Excellency
                     would be pleased to inform me if it has been recieved. in consequence of your
                     Orders, Coll Dayton was desirous of removing me to Camp but being ill with a
                     fever I prevailed on him to let me remain at his Quarters close confined, which
                     Induljence I hope will not be disapproved of—I cannot conclude without
                     expressing my gratitude to Your excellency for ordering Coll Dayton to favor me
                     as much as my situation would admit of, & in justice to him I must
                     acknowledge the feeling & attentive manner in which those Commands were
                     executed. I have the Honor to be with great Respect Your Excelly Most Obedt
                     Humbe Servt
                  
                     Charles Asgill
                     Lieut. Capt. 1st Regt Foot Guard
                     
                  
               